Citation Nr: 9915605	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-17 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
deformity of right fifth finger.

2.  Entitlement to an increased rating for right maxillary 
sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1998 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein increased evaluations for 
deformity of the right fifth finger and right maxillary 
sinusitis were denied.  The veteran appeals these decisions.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's deformity of right fifth finger is 
manifested primarily by complaints of occasional pain and 
locking.

3.  The veteran's sinusitis is manifested primarily by 
complaints of frontal headaches, sneezing, watery rhinorrhea 
and itchiness of the nose. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
deformity of the right fifth (little) finder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5156, 5227 (1998)

2.  The schedular criteria for an increased evaluation for 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 6513 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  (See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); see also Shipwash v. Brown, 8 Vet. App. 218 (1995)).  
He has not alleged that any records of probative value that 
may be obtained, and which have not been sought or already 
associated with his claims folder, are available.  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  

I.  Increased rating for right fifth finger deformity

Service connection for deformity of the right fifth finger 
was granted by means of an October 1958 rating decision 
following review of the relevant evidence, which included 
service records.  This disability was assigned a 
noncompensable evaluation.  In October 1997, the veteran 
filed a claim to establish a compensable rating for this 
disability.  In March 1998, the RO denied his claim, and the 
veteran appeals. 

The veteran contends that this disability is more severe and 
should receive a compensable rating.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and that a compensable 
evaluation is not warranted.

The veteran complains of pain and locking in his right fifth 
finger.  A precipitating factor of the pain is closing the 
right hand.  Asymmetric narrowing of the distal 
interphalangeal joint with mild lateral deviation and 
subchondral sclerosis was noted in an October 1997 statement 
from a private physician.  The physician noted 

that the finding could be attributed to osteoarthritis; 
however, based on the veteran's history of trauma, the 
possibility of impacted fracture the middle phalanx was 
possible.  Soft tissue swelling was also noted at the distal 
interphalangeal joint. 

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The veteran's deformity of the right fifth 
finger may be rated using the criteria for ankylosis of any 
finger other than the thumb, index finger or middle finger 
found in Diagnostic Code 5227 of the Schedule.  38 C.F.R. 
§ 4.71a (1998).  Under those criteria, a compensable 
evaluation is not assignable.  However, extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 through 5156.  

Extremely unfavorable ankylosis at the proximal 
interphalangeal joint will warrant a 10 percent rating, 
pursuant to Diagnostic Code 5156.  At a VA examination of 
November 1997, the examiner noted an anatomical defect of the 
right little finger distal interphalangeal joint with a 35 
degree valgus angulation and bony deformity with swelling.  
The veteran could touch the tip of each of his right fingers 
with his right thumb.  Also, he could touch all his right 
fingers, including the right little finger, to the medial 
transverse fold in his right palm.  Normal muscle strength 
was noted while grasping.  Range of motion of the right 
little finger was complete with the exception of the distal 
interphalangeal joint.  Flexion was 25 degrees while 
extension was 35 degrees.   The Board is of the opinion that 
the evidence does not show extremely unfavorable ankylosis 
that would allow a compensable evaluation under Diagnostic 
Code 5156.

The Board accordingly must deny the veteran's claim for an 
increased rating of service connection for his right little 
finger disability.   The Board notes that the record does not 
reflect any request by him that the question of entitlement 
to a compensable evaluation for his right little finder 
disability be referred to the RO for consideration by the 
appropriate VA officials as to whether an "extraschedular" 
evaluation under 38 C.F.R. § 3.321(b)(1)(1998) can be 
assigned, nor does the 

record reflect the presence of any exceptional or unusual 
disability picture that would compel any such referral with 
regard to impairment resulting from this disorder.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).

II.  Entitlement to an increased rating for right maxillary 
sinusitis.

The veteran contends that his right maxillary sinusitis, 
currently evaluated as 10 percent disabling is more severe 
than currently evaluated, warranting an increased rating.  
After a review of the record, the Board finds that the 
evidence does not support the veteran's contentions, and his 
claim is denied.

The veteran established service connection for sinusitis by 
means of a September 1992 rating decision that assigned a 
noncompensable evaluation.  Subsequent to the September 1992 
rating decision the veteran sought to increase the evaluation 
of his sinusitis disability.  He submitted a January 1993 
letter from a private physician stating that he had treated 
the veteran for sinus problems since June 1967, and a letter 
dated January 1992 from another private physician noting 
right maxillary sinusitis and red mucous.  Based on a review 
of the evidence in the claims folder and evidence of a 
chronicity of symptomatology, the Board granted a compensable 
evaluation in a decision of April 1995.  A rating decision of 
March 1998 confirmed and continued the 10 percent evaluation.  
The veteran appeals this decision.

The veteran's current disability is rated pursuant to 
Diagnostic Code (DC) 6513 of the Schedule, which provides a 
10 percent disability for one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or three to six non-
incapacitating episodes a year characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted upon evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting. 



The veteran contends that his sinusitis is manifested by 
frontal headaches, sneezing, watery rhinorrhea and itchiness 
of the nose.  At a November 1997 VA nose, sinus, larynx and 
pharynx examination, the veteran stated that his sinusitis 
interfered with his breathing through his nose.  The 
examination report does not show that he complained of 
purulent discharge, nor did he apparently indicate dyspnea 
either at rest or on exertion.  He did not have speech 
impairment.  He stated that he took medication and had 
headaches.  When asked if he had allergic attacks, he 
apparently responded that he none.  When asked to describe 
the frequency and duration of periods of incapacitation, he 
again apparently responded that he had none.  Upon physical 
examination, the examiner noted no nasal obstruction.  The 
nasal mucosa appeared pale bluish and the nasal turbinates 
were very prominent.  No tenderness, purulent discharge, or 
crusting was noted on examination. 

The Board finds that the veteran does not meet the criteria 
for an increased rating for sinusitis, currently evaluated as 
10 percent disabling.  The evidence does not show three or 
more incapacitating episodes per year.  In fact, the veteran 
apparently stated that he had no such episodes.  
Additionally, the evidence does not show the incurrence of 
more than six non-incapacitating episodes a year.  In fact, 
upon examination, the veteran showed no purulent discharge or 
crusting. 

Accordingly, the Board finds that the criteria for an 
increased evaluation for sinusitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.97, 
Diagnostic Code 6513 (1998).  The Board notes that the record 
does not reflect any request by him that the question of 
entitlement to an increased rating for right maxillary 
sinusitis be referred to the RO for consideration by the 
appropriate VA officials as to whether an "extraschedular" 
evaluation under 38 C.F.R. § 3.321(b)(1)(1998) can be 
assigned, nor does the record reflect the presence of any 
exceptional or unusual disability picture that would compel 
any such referral with regard to impairment resulting from 
this disorder.  See Floyd, supra.



ORDER

Entitlement to an increased (compensable) evaluation for 
deformity of the right fifth finger, currently rated as 
noncompensable, is denied.  Entitlement to an increased 
rating for sinusitis, currently evaluated as 10 percent 
disabling, is also denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

